 
Exhibit (10)(bx)

 
MET-PRO CORPORATION PENSION RESTORATION PLAN
(Amended and Restated Effective January 1, 2010)


 
 
 
This Met-Pro Corporation Pension Restoration Plan (the “Restoration Plan”) was
established effective February 1, 2000 by Met-Pro Corporation (the “Company”), a
Delaware corporation, for Eligible Executives who participate in the Met-Pro
Corporation Salaried Pension Plan, as may be amended and restated from time to
time (the “Pension Plan”).  The Restoration Plan is hereby amended and restated
in order to satisfy Internal Revenue Code (“Code”) Section 409A with respect to
deferrals made hereunder on and after January 1, 2005, and to incorporate
previous changes made to the Restoration Plan.  Terms will be as defined in this
Restoration Plan, or otherwise as defined in the Pension Plan.
1.         Purpose.  The Restoration Plan shall provide for the payment of
supplementary benefits primarily to compensate Raymond J. De Hont and
Gary J. Morgan (the “Eligible Executives”) for the amount of the reduction, if
any, in their benefits under the Pension Plan on account of the application of
Section 401(a)(17) or Section 415 of the Code.  William L. Kacin is also a
participant under this Plan whose benefits shall be governed by the terms of the
Plan as in effect on the date of his termination of employment.
2.         Restoration Plan Benefits.  The monthly benefit payable from the
Restoration Plan to the Eligible Executive, surviving spouse, or other
beneficiary will be equal to the excess, if any, of (a) over (b), where:
(a)    equals the benefit that would be payable to the individual under the
Pension Plan as of May 1, 2008 except that the amount determined under (a) shall
be determined as follows:
(i)           the amount will be determined without regard to the limits of
Section 401(a)(17) or Section 415 of the Code,
(ii)          Average Monthly Compensation shall be averaged over the sixty (60)
consecutive months which

 
 
 

--------------------------------------------------------------------------------

 

 
produce the highest monthly average compensation within the ten (10) calendar
year period of employment ending on May 1, 2008.  If the Eligible Executive has
less than sixty (60) months of employment as of such date, his Average Monthly
Compensation will be based on all his completed months of service,
(iii)          Average Monthly Compensation shall include the five (5) highest
bonuses paid in the ten (10) year period of employment ending on May 1, 2008,
(b)    equals the amount of benefit actually payable under the Pension Plan as
of May 1, 2008.
3.         Payment of Benefits.  Except for benefits payable as a result of a
“Change in Control,” as defined in Section 8, the benefit payable under this
Restoration Plan will be payable upon the Eligible Executive’s attainment of age
65, in the form of an actuarially equivalent joint and 100% surviving spouse
annuity based on the actuarial assumptions specified in the Pension Plan.  A
schedule of the benefits payable under this Restoration Plan will be delivered
to each Eligible Executive as soon as practicable before benefits commence.
4.         Source of Benefits.  The benefits payable under the Restoration Plan
shall be paid exclusively from the Company’s general assets.  In this regard,
the Company may create a grantor trust (within the meaning of section 671 of the
Code) in connection with the Restoration Plan to which it may from time to time
contribute amounts to accumulate a reserve against its obligations
hereunder.  Such trust and any assets held by such trust to assist the Company
in meeting its obligations under the Restoration Plan shall conform to the terms
of the model trust as described in Internal Revenue Service Procedure 92-64
(I.R.B. 1992-33).  Notwithstanding the creation of such trust, the benefits
hereunder shall be a general obligation of the Company.  Payment of benefits
from such trust shall, to that extent, discharge the Company’s obligations under
this Restoration Plan.  Eligible Executives shall have only a contractual right
as

 
 
 
 

--------------------------------------------------------------------------------

 
 
general creditors of the Company to the amounts, if any, payable hereunder and
such right shall not be secured by any assets of the Company.
5.         Construction.  The Company intends the Restoration Plan to be a
benefit plan which is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees, within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and any ambiguities in
construction shall be resolved in favor of interpretations which will effectuate
such intention.  The Restoration Plan shall be governed by and construed in
accordance with the laws of Pennsylvania to the extent such laws are not
preempted by ERISA.  In addition, the Restoration Plan shall be interpreted in
accordance with Code Section 409A.
6.         Administration of the Restoration Plan.  The Restoration Plan shall
be administered by the Compensation Committee of the Board of Directors of the
Company (the “Committee”), subject to the oversight of the Board of Directors of
the Company (the “Board”).  The Board shall have authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of the Restoration Plan and decide or resolve any and all
questions including interpretations of the Restoration Plan as may arise in
connection with the Restoration Plan.  The Board shall designate from time to
time those eligible for inclusion in the Restoration Plan.  The Board may employ
agents and delegate to them such administrative duties as it sees fit and may
consult with counsel who may be counsel to the Company.  The decision or action
of the Board in respect of any question arising out of or in connection with the
administration, interpretation and application of the Restoration Plan and the
rules and regulations thereunder shall be final and conclusive and binding upon
all persons having any interest therein subject to the claim and arbitration
procedures contained in Section 9 hereof.
7.         Termination, Suspension or Amendment.  The Board in its sole
discretion may terminate, suspend or amend the Restoration Plan at any time or
from time to time, in whole or in part, provided, however, that no such
termination, suspension or amendment shall adversely affect the accrued benefit
of any Eligible Executive of the Company, their surviving spouses or other
beneficiaries who are then entitled to or receiving a benefit.

 
 
 

--------------------------------------------------------------------------------

 
 
8.         Change in Control Benefits.  In the event a “Change of Control” of
the Company (as hereinafter defined) shall be deemed to occur (whenever such
shall occur, and whether or not the Eligible Executives are then employed by the
Company or shall be alive), all payments due to the Eligible Executives, their
surviving spouses or other beneficiaries under this Restoration Plan shall be
accelerated and immediately paid in a lump sum payment in an amount determined
in accordance with the provisions of this Restoration Plan.
The aggregate amount of all such lump sum payments shall be paid by the Company
to such Eligible Executives immediately (i.e. by no later than the “short term”
deferral period under Treasury Regulation Section 1.409A-1(b)(4)) upon the
occurrence of a Change in Control, to the extent not paid from a grantor trust
(referred to in Section 4 hereof) established by the Company.  The lump sum
payment to each Eligible Executive and each other individual entitled to a
benefit under this Restoration Plan shall be equal to the lump sum present value
of the amount of the Eligible Executive’s or other individual’s monthly benefit
under the Restoration Plan determined as of the date of the Change of Control in
accordance with the methodology set forth in the Pension Plan, based on the
actuarial factors set forth in Appendix A to the Pension Plan for determining
lump sum payments.
In addition to the lump sum payment described above, the Company shall reimburse
each Eligible Executive, their surviving spouses or other beneficiaries who
receives such a lump sum payment for any excise tax (and any excise tax due with
respect to such reimbursement) that applies to such lump sum payments in
connection with a Change of Control of the Company pursuant to Section 4999 of
the Internal Revenue Code of 1986, as amended.  Such reimbursement shall be made
at the same time as the lump sum payment described above.
For purposes of the Restoration Plan, a “Change of Control” shall be deemed to
occur;
(a)    Upon a change in ownership of the Corporation as determined by reference
to Treasury Regulation 1.409A-3(i)(5)(v)(A); or

 
 
 

--------------------------------------------------------------------------------

 
 
(b)          Upon a change in the effective control of the Corporation as
determined by reference to Treasury Regulation 1.409A-3(i)(5)(vi)(A)(1) or (2).
9.         General Conditions.  No interest of any person and no benefit payable
hereunder shall be assigned as security for a loan and any such purported
assignment shall be null, void and of no effect.  No such interest or benefit
shall be subject in any manner, either voluntarily or involuntarily, to
anticipation, sale, transfer, assignment or encumbrance by or through any person
and any such purported action shall be null, void and of no effect.
No Eligible Executive and no other person shall have any legal or equitable
right or interest in the Restoration Plan which is not expressly granted
hereunder.  Participation hereunder does not give any person any right to be
retained in the service of the Company or to continue in its employ, and the
right and power of the Company to dismiss or discharge any executive is
expressly reserved; provided that no such termination, dismissal, discharge or
severance shall affect any right of the Eligible Executives to the benefits
hereunder.
10.       Claim and Arbitration Procedures.  Claims for benefits under this
Restoration Plan will be adjudicated in accordance with the benefit claims
procedures contained in the Pension Plan.  By accepting participation in this
Restoration Plan, each Eligible Executive agrees that any dispute not resolved
under the benefit claims procedures will be submitted to final and binding
arbitration with the American Arbitration Association in Philadelphia, PA in
accordance with the rules of the American Arbitration Association.  In the event
that an Eligible Executive prevails on any part of his disputed claim during his
lifetime, the Company will reimburse or pay all the Eligible Executive’s costs
of arbitration, including attorney’s fees.  Any such reimbursement shall only
relate to and be paid in full on or before the last day of the Eligible
Executive’s tax year following the tax year in which the Eligible Executive
incurred such expense.  The amount of expenses eligible for reimbursement during
one year may not affect expenses eligible for reimbursement in any other year
and the amount which may be reimbursed is equal to the prorated amount
determined based on expenses incurred in the three years

 
 
 

--------------------------------------------------------------------------------

 
 
prior to the arbitration decision.  The right to reimbursement is not subject to
liquidation or exchange for another benefit.
11.       Six Month Delay for Compliance with Code Section 409A. 
Notwithstanding anything in this Restoration Plan to the contrary, to the extent
required under Code Section 409A, no payments shall be made on account of
separation from service prior to the first day of the seventh month following
separation from service as defined under code Section 409A.
 
 
Executed this   30th    day of     December   , 2010.

 




 
 





 
By: 
/s/ Raymond J. De Hont          
Raymond J. De Hont
         
Chairman, President and CEO











 
Attest:
             
By:
/s/ Gary J. Morgan
     
Gary J. Morgan
           
Title:
Senior Vice President, Finance
 



